Citation Nr: 1136468	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-35 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of the need for the aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1955 to September 1967. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for entitlement to special monthly compensation on account of the need for aid and attendance or housebound status. 

In March 2010 and June 2011 the Veteran and his spouse testified at hearings before RO personnel and the undersigned Veterans Law Judge, respectively.  Transcripts of these hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connected disability renders him housebound or in need of aid and attendance.

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

Permanently housebound by reason of service-connected disability or disabilities means a veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i)(2).

The Veteran underwent a VA aid and attendance/housebound examination in August 2008.  However, the VA examination did not address the Veteran's service-connected major depression with anxiety, which is rated as 100 percent disabling.  The Veteran contends that he is housebound and requires constant supervision or aid and attendance due to his major depression with suicidal ideation.  He stated that his private psychiatrist, W. T., M.D., has instructed his wife not to leave the Veteran home alone.  As a result, the wife must hire someone to stay at the home when she leaves.  He is also service connected for a total left knee arthroplasty rated as 30 percent disabling.  However, he has multiple nonservice connected disabilities which the VA examiner noted impacts the Veteran's functioning.  Therefore, the Veteran should be afforded additional VA examinations that address his psychiatric disorder and his need for special monthly compensation. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his left knee disability or psychiatric disorder since December 2009.  After securing any necessary release, any relevant records which are not duplicates of those already contained in the claims file should be requested.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard.

2.  After the above development is complete to the extent possible, schedule the Veteran for a mental disorders examination and an aid and attendance/housebound examination to determine the current status of his service connected major depression with anxiety and to obtain an opinion as to whether that disorder and his service connected left knee disability renders the Veteran housebound or in need of aid and attendance.  Any indicated tests or studies should be completed.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the mental disorders examiner should provide an opinion as to whether the Veteran's service connected major depression with anxiety requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment, or results in the Veteran being substantially confined to his dwelling as a direct result of his service-connected major depression with anxiety.  A clear rationale for all opinions expressed should be provided.

Following review of the claims file and examination of the Veteran, the aid and attendance examiner should provide an opinion as to whether the Veteran's service connected left total knee replacement, when considered with his major depression with anxiety, renders the Veteran in need of the regular aid and attendance of another person to perform daily self care tasks or results in the Veteran being substantially confined to his dwelling as a direct result of his service-connected left total knee replacement and major depression with anxiety.  A clear rationale for all opinions expressed should be provided. 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

